DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 16/543,778 filed on 8/19/2019.
Claims 1-23 have been examined.

Claim Objections
Claims 8 and 22 are objected to because of the following informalities:  
With respect to claim 8, “amp modules,” in lines 1-2 should read, “amplifier (amp) modules.”
With respect to claim 22, “a first amp module,” in line 1 should read, “first amplifier (amp) module.“
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1 and 14, the phrase "can be" in lines 3-4 and line 1 respectively renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The examiner recommends replacing “can be” with “is” and “are” in the respective claims.
The term "high" and the term “wide” in lines 1-2 of claim 17 and claim 23 are relative terms which renders the claim indefinite.  The term "high" and the term “wide” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-13 and 15-16 are rejected because they depend on a base claim that is currently under rejection and fail to cure the deficiencies of the base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  can be in a range of 2 to 8.”  As written the claim does not require the number of data segments be in the prescribed range, only that they “can”.  This results in the limitation not further limiting parent claim 11.  The examiner recommends rewording the claim to state, “the number of data segments are in a range of 2 to 8.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2012/0198132) and Roh (US 10,019,173).
With respect to claim 18, Han teaches of an apparatus, comprising: a first memory die including a first memory cell array divided, at least in part, into a first data segment and a second data segment (fig. 4; paragraph 9, 38-42; where a plurality of memory apparatuses (dies) are stacked and each include a memory cell array.  Each word line of the cell array constitutes a data segment and any word line could be the claimed first data segment or the claimed second data segment); 
a second memory die stacked with the first memory die, the second memory die including a second memory cell array divided, at least in part, into a third data segment and a fourth data segment (fig. 4; paragraph 9, 38-42; where a plurality of memory apparatuses (dies) are stacked 
a first data bus coupled to the first data segment of the first memory die and the third data segment of the second memory die (fig. 4; paragraphs 37, 41-42; where the controller is coupled to the page buffer units of each of the memory apparatuses.  This connection line can be considered a bus); and
a second data bus coupled to the second data segment of the first memory die and the fourth data segment of the second memory die (fig. 4; paragraphs 37, 41-42; where the controller is coupled to the page buffer units of each of the memory apparatuses.  This connection line can be considered a bus); 
Han fails to explicitly teach of (2) the first data bus coupled in common to the first data segment of the first memory die and the third data segment of the second memory die and (2) the second data bus coupled in common to the second data segment of the first memory die and the fourth data segment of the second memory die.
Howwever, Roh teaches of a first data bus coupled in common to the first data segment of the first memory die and the third data segment of the second memory die (fig. 1, 6; column 10, line 24-column 11, line 11; where the bus includes channels 0, 1, and ways 0-7 that connect to each die, where dies 0-3 share channel 0); and
a second data bus coupled in common to the second data segment of the first memory die and the fourth data segment of the second memory die (fig. 1, 6; column 10, line 24-column 11, line 11; where the bus includes channels 0, 1, and ways 0-7 that connect to each die, where dies 0-3 share channel 0).

Han and Roh are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Han and Roh before the time of the effective filing of the claimed invention to incorporate the bus comprising the channels and ways of Ron to connect the memory apparatuses of Han with Han’s controller.  Their motivation would have been to more efficiently transfer data to/from the memories.
With respect to claim 19, the combination of Han and Ron teaches of wherein the second memory die is configured to transfer memory data from the third data segment to the first data bus when the first memory die is configured to transfer memory data from the second data segment to the second data bus (Han, fig. 4; paragraph 40-41, 46; Roh, fig. 1, 6; column 10, line 24-column 11, line 11; where the data selected data from each die is output simultaneously).
The reasons for obviousness is the same as indicated with respect to claim 18.
With respect to claim 20, the combination of Han and Ron teaches of wherein the first and second memory dies are configured such that the transfer of the memory data from the second data segment is done after the transfer of the memory data from the first data segment (Ron, column 6, lines 61-67, column 7, lines 55-60; as the controller carries out read operations 
It would have been obvious to one of ordinary skill in the art having the teachings of Han and Roh before the time of the effective filing of the claimed invention incorporate the controller performing read operations in response to the host in Han as taught in Roh.  Their motivation would have been to more efficiently carry out host operations on the memories.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han and Roh as applied to claim 20 above, and further in view of Yoon et al. (US 2019/0310798).
With respect to claim 21, the combination of Han and Roh fails to explicitly teach of wherein the first and second memory dies are configured such that the transfers from the first and second data segments are performed at different phases of a single command signal period.
However, Yoon teaches of wherein the first and second memory dies are configured such that the transfers from the first and second data segments are performed at different phases of a single command signal period (paragraph 23-24, 26-29; where a burst read is performed with 16 bit read data is output from the bank group based on the signal RDT and the other 16 bits are output based on the signal IRDT, as this is in response to a single burst command it occurs within a single command signal period).
Han, Roh, and Yoon are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Han, Roh, and Yoon before the time of the effective filing of the claimed invention to incorporate the .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han and Roh as applied to claim 18 above, and further in view of Carter et al. (US 2011/0296118).
With respect to claim 22, the combination of Han and Roh fails to explicitly teach of wherein the first memory die includes a first amp module corresponding to the first data segment disposed on a power bus and a second amp module corresponding to the second data segment disposed on the power bus, and wherein the first amp module is not disposed adjacent the second amp module on the power bus.
However, Carter teaches of wherein the first memory die includes a first amp module corresponding to the first data segment disposed on a power bus and a second amp module corresponding to the second data segment disposed on the power bus, and wherein the first amp module is not disposed adjacent the second amp module on the power bus (fig. 2, 4; paragraph 27, 36-40; where the row width is divided into four segments.  As the power to the sense amps are powered on and off, they must be connected to power, (claimed power bus).  From figures 2 and 4, the sense amps are in line with each column, this would suggest to one of ordinary skill in the art that they are connected to power in a similar manner with their physical layout.  In combination with Han and Roh, the claimed second data segment can be located in Rows 2R to 3R-1 while the first data segment is in Rows 0 to R-1, which are not adjacent).
Han, Roh, and Carter are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han and Roh as applied to claim 18 above, and further in view of Rajan et al. (US 2018/0285013).
With respect to claim 23, the combination of Han and Roh fails to explicitly teach of wherein the apparatus is one of a high bandwidth memory device or a wide I/O memory device.
However, Rajan teaches of wherein the apparatus is one of a high bandwidth memory device or a wide I/O memory device (abstract, paragraph 24; where the memory has a wide-data mode and a narrow-data mode).
Han, Roh, and Rajan are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Han, Roh, and Rajan before the time of the effective filing of the claimed invention to incorporate the wide and narrow data modes of Rajan in the combination of Han and Roh.  Their motivation would have been to support an enormous range of memory systems while improving signaling integrity, higher signaling rates and increased memory capacity (Rajan, paragraph 24).

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, the prior art does not teach or suggest, “a data bus connecting each of the at least one memory cell arrays to form a plurality of data units, each data unit including a data segment from each memory cell array, wherein the data segments in each data unit are connected in parallel to the data bus and use a same line of the data bus; and…wherein the stagger circuits are further configured such that the selected data segments are not part of a same data unit,” in the context of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ravimohan et al. (US 2017/0199703) discloses forming metablocks with blocks in different dies and reading and writing data using a multi-die interleaving scheme.
Jung (US 2017/0357447) discloses three dimensionally stacked memory and reading data using memory die interleaving.
Pream et al. (US 10,802,756) discloses concurrently reading data from different memory dies.
Lee (US 2020/0326853) discloses simultaneously reading data from multiple memory dies.
Lee (US 2021/0042225) discloses reading and writing data via interleaving to different memory dies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138